Case 1:10-cr-00684-SHS Document 130 Filed 08/20/21 Page1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA

v 10-Cr-684 (SHS)

HIRAM TORRES, 16-Cv-4896 (SH5)

Defendant.
ORDER

 

 

SIDNEY H. STEIN, U.S. District Judge.

In 2016, pursuant to the Southern District of New York’s standing order on 28
U.S.C. § 2255 petitions brought in light of Johnson v. United States, 576 U.S. 591 (2015),
defendant Hiram Torres filed a “placeholder” motion to vacate a count of conviction.
(ECF No. 111.) Defendant has not since supplemented this form motion nor filed any
further request for relief, and the Bureau of Prisons reports that he was released from
custody in 2019. Accordingly,

IT IS HEREBY ORDERED that the Federal Defenders shall show cause on or before
August 27, 2021, why defendant's pending motion should not be dismissed.

Dated: New York, New York
August 20, 2021

SO ORDERED:

: \

Sidney H. Stein, U.S.D J.

   

 
